Title: Thomas Jefferson to George Jefferson, 17 January 1810
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
             
                     Monticello 
                     Jan. 17. 10
          
           
		  Since mine of the 3d inst. I have drawn on you on the 11th for 30.D. paiable to John Butler or order,  
			 
		  and
			 for 20.D. paiable to Edmund Bacon or order. 
		  
			 
		   and this day I have inclosed to mr Barnes a letter addressed to you, desiring you to answer his draught for a sum of between 3. & 400.D. which is not exactly known to me, but will be fixed by him.Affectionately Yours
          
            Th:
            Jefferson
        